Citation Nr: 1547230	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.

3.  Entitlement to automobile or adaptive equipment or for adaptive equipment only.



ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that declined to reopen the claim of service connection for PTSD, and denied the claim for entitlement to automobile or adaptive equipment or for adaptive equipment only.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD, is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, and the issue of entitlement to automobile or adaptive equipment or for adaptive equipment only is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision issued in April 2003, the RO denied service connection for a psychiatric disorder, to include PTSD.

2.  The evidence associated with the claims file subsequent to the April 2003 decision includes evidence that relates to an unestablished fact necessary to substantiate the clam, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the favorable decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

Service connection for a psychiatric disorder, to include PTSD was denied in an April 2003 rating decision, based on a finding that there was no diagnosis of PTSD of record.  The Veteran did not file an appeal and the decision became final.  The Veteran filed a petition to reopen his claim for service connection for a psychiatric disorder, to include PTSD, in March 2009.

The pertinent evidence of record added to the record since the April 2003 decision includes 2009 treatment records from the VA Medical Center in Salem, Virginia, showing that the Veteran has been diagnosed with an anxiety disorder.  
The newly submitted medical evidence of a diagnosed acquired psychiatric disability, namely, an anxiety disorder and the Veteran's statements that he experienced psychiatric symptoms in service which continued after his discharge, is not cumulative or redundant of the evidence previously of record.  This evidence is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current psychiatric disorder which is an acquired psychiatric disorder and for which service connection may be granted, if the disorder is related to his active military service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder is reopened; the appeal is granted to this extent only.


REMAND

Service Connection for an Acquired Psychiatric Disability

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record, and the Veteran has not been afforded a VA examination in response to his claim.

Accordingly, the Board finds that the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2014).

Entitlement to Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran contends that he is entitled to automobile and adaptive equipment or for adaptive equipment only due to his service-connected disabilities.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b) (West 2014).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(1)-(3) (2015).  In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

In this case, the Veteran is service connected for residuals of frostbite of the left and right foot with degenerative changes and onychomycosis of nails, bilateral conjunctivitis, and residuals of a hemorrhoidectomy.  Thus, the only way he could be eligible for benefits under 38 C.F.R. § 3.808 would be if his bilateral foot disability caused the loss or permanent loss of use of one or both feet, or if his eye disability causes permanent impairment of vision of both eyes.

The record reflects that the Veteran was examined for his bilateral foot disability most recently in June 2000 and May 2011.  He had a VA examination that included an evaluation of his vision in April 2000.  The Veteran was also afforded a VA examination to determine if his service-connected disabilities rendered him unemployable in November 2003.  None of the examinations showed that the Veteran had permanent loss of use of one or both feet or permanent impairment of vision.  Furthermore, the November 2003 examiner concluded that the Veteran's service-connected disabilities would not preclude him from working.  However, the Board notes that evidence of record suggests that the Veteran's bilateral foot and eye disabilities may have increased in severity since his last VA examinations.  

In this regard, privata treatment records show that the Veteran had a vision examination in September 2010.  At that time, he reported that he was unable to read fine print with his glasses and that his distance vision was "half way decent."  Examination at that time revealed that his distance visual acuity with his glasses was 20/60 right and less than 20/200 left.  His acuity improved to 20/40 right with a small change in corrective lenses.  Near vision was still reduced.  Intraocular pressure was normal and the dilated examination showed a cataract in the right eye, an intraocular ocular lens in the left, and extensive scaring from laser surgery in both retinas.  He was advised at that time to discontinue driving.  See June 2011 statement from D.L.A., O.D.  In an April 2012 statement, the Veteran reported that he was walking with a cane and had been provided a knee brace by the VA.  Furthermore, in an April 2012 statement, the Veteran's wife reported that the Veteran's disabilities had gotten worse.  She specifically noted that his vision had deteriorated and that his legs were weak, causing him to fall several times and to require the use of a cane and a handicapped ramp at his home.  She also reported that he had problems with balancing.  With regard to his vision, she reported that the Veteran could not see well, had no side vision, and did not know colors.  She also reported that he could not drive due to his decreased vision and that he had recently had a motor vehicle accident while driving due to his poor vision.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Given the Veteran's reports of increased symptomatology, new VA examinations are warranted to determine the current severity of the Veteran's bilateral foot and eye disabilities.  The Board also notes that these contemporaneous examinations will help determine whether the Veteran's bilateral foot and eye disabilities are now severe enough to meet the criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 
The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected residuals of frostbite of the left and right foot with degenerative changes and onychomycosis of nails.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  

The examiner should also provide an opinion as to whether such disabilities result in the loss or permanent loss of use of one or both feet, and therefore, warrant entitlement to a certificate of eligibility for an automobile allowance and adaptive equipment.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected conjunctivitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

Any indicated tests should be accomplished.  The examiner is asked to provide a report addressing the current severity of the Veteran's conjunctivitis disorder.

The examiner should provide an opinion as to whether the Veteran' s conjunctivitis results in permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; and therefore, warrants entitlement to a certificate of eligibility for an automobile allowance and adaptive equipment.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


